     Case 5:12-cv-04175-EJD Document 421-10 Filed 10/04/19 Page 1 of 2



 1   NAGASHIMA HASHIMOTO & YASUKUNI
     MARC R. LABGOLD (pro hac vice)
 2   mlabgold@labgoldlaw.com
     PATRICK J. HOEFFNER (pro hac vice)
 3   phoeffner@labgoldlaw.com
     12007 Sunrise Valley Drive, Suite 110
 4   Reston, Virginia 20191
     Telephone: 877-401-8855
 5   Facsimile: 877-401-8855

 6   NAGASHIMA HASHIMOTO & YASUKUNI
     TAKAAKI NAGASHIMA (pro hac vice)
 7   nagashima@nandhlaw.com
     Hirakawa-cho, KS Bldg., 2nd Floor
 8   2-4-14, Hirakawa-cho, Chiyoda-ku
 9   Tokyo 102-0098 Japan
     Telephone: +81-3-3239-5750
10   Facsimile: +81-3-3239-8538

11   MAKMAN & MATZ LLP
     DAVID A. MAKMAN (SBN 178195)
12   ROBERT C. MATZ (SBN 217822)
     655 Mariner’s Island Blvd. Suite 306
13   San Mateo, California 94404
     Telephone: 650-242-1560
14   Facsimile: 650-242-1547

15   Attorneys for Defendant
     Oki Electric Industry Co., Ltd.
16
                                UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
18
     NAVCOM TECHNOLOGY, INC.; and             Case No. 5:12-cv-04175 EJD
19   DEERE & COMPANY,
                                               PROOF OF SERVICE REGARDING
20                         Plaintiffs,         BILL OF COSTS
21                  v.
22   OKI ELECTRIC INDUSTRY CO., LTD.; and
     DOES ONE through TEN inclusive,
23
                           Defendants.
24

25

26
27

28


     5:12-cv-04175 EJD                                                PROOF OF SERVICE
     Case 5:12-cv-04175-EJD Document 421-10 Filed 10/04/19 Page 2 of 2



 1

 2          I, Andrew E. Russell, declare under penalty of perjury:

 3          I am a citizen of the United States. I am over the age of eighteen years and not a party to

 4   the above-entitled action. My business address is 1105 N. Market Street, 12th Floor, Wilmington,
 5   DE 19801. On October 4, 2019, copies of the following documents:
 6
            BILL OF COST AND DECLARATION OF MARC R. LABGOLD IN
 7          SUPPORT OF OKI ELECTRIC INDUSTRY CO. LTD.’S BILL OF COSTS
            WITH EXHIBITS A-G
 8
     were served by transmittal via e-mail to counsel for Plaintiffs pursuant to an agreement between
 9

10   the parties that we can serve each other by e-mail.

11          I declare under penalty of perjury under the laws of the United States of America that the

12   foregoing is true and correct.
13

14   Dated: October 4, 2019                                SHAW KELLER LLP
15                                                         By: /s/ Andrew E. Russell
16                                                             Andrew E. Russell

17                                                         Counsel for Defendant
                                                           Oki Electric Industry Co., Ltd.
18

19

20
21

22

23

24

25

26
27

28

     5:12-cv-04175 EJD                                                                  PROOF OF SERVICE
                                                    1
